Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on Jul. 16, 2019, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: Claim 10 recites a “display controller,” which is not described or recited in Applicant’s Specification. It is not clear if a “display controller” is directed to hardware, software, or both, rendering Claim 10 indefinite for failing to particularly point out and distinctively claim the subject matter. For examination purposes, “display controller” is software.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Notwithstanding the rejection of Claim 10 for being directed to non-statutory subject matter under § 101 as discussed supra, the § 101 analysis below assumes Claim 10 is directed to a statutory category.
Step 1: Claims 1–11 are directed to a statutory category. Claims 1–9 recite  “a non-transitory computer-readable medium” and are therefore, directed to the statutory category of “an article of manufacture.” Claim 10 recites an “information processor” and is therefore, directed to the statutory category of “a machine.” Claim 11 recites an “information processing method” and is therefore, directed to the statutory category of “a process.” 
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components and letters for clarity in describing the limitations:
 A non-transitory computer-readable medium 

[A] recording a program for an information processor to perform:

[B] display of a transaction amount designation object with a transaction amount upper limit of a transaction subject as an upper limit of a designation range, 

[C]  the transaction amount upper limit being determined based on a balance of a first account and a balance of a second account;

[D]  display of a transaction amount responding to an instruction for the transaction amount designation object from a user; 

[E] if a transaction amount that is smaller than a predetermined transaction amount is designated, display of only a first display area associated with the first account; and 

[F] if a transaction amount that is larger than the predetermined transaction amount is designated, display of both the first display area associated with the first account and a second display area associated with the second account.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong 1: Rep. Claim 1 recites “display of a transaction amount designation object” and “display of a transaction amount,” which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: 1) are mere instructions to apply the abstract idea exception; and/or 2) further limits the abstract idea exception. MPEP 2106.05(f). The additional elements are: an information processor and Limitations C, E, & F. 
Regarding the “information processor,” Applicant’s Specification describes the “information processor” in exemplary language as a generic computer or generic mobile computer device. Spec., ¶ [0056]. Thus, Examiner assumes Applicant intended merely a generic computer. 
The claims describe the functions of the “information processor” as determining “the transaction amount upper limit . . . based on a balance of a first account and a balance of a second account” (Limitation C). Next, the claims describe the functions of displaying a first display area associated with a first account (Limitation E) or displaying both a first and second display area associated with a first and second account, respectively, (Limitation F) the displaying occurring under certain conditions. These limitations cover any solution to determining the transaction upper limit based on a first and second account balance, and displaying a first or second display area with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). The functions of displaying information of a particular type is interpreted as a normal function of a generic computer. MPEP 2106.05(f)(2). The functions of performing the steps of the abstract idea itself (Limitations B & D) simply adds a general purpose computer after the fact to an abstract idea exception; generically recites an effect of the judicial exception; and/or further limits the abstract idea exception. MPEP 2106.05(f). Therefore, the recitation of a generic computer is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements do not amount to significantly more. 
The claims do not provide an inventive concept.
 
Applicant’s Specification discloses the computer is generic. Spec., ¶ [0056]. Applicant’s Specification does not describe the additional hardware limitations in detail, taking the position that such hardware/software is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that the additional elements do not individually limit the abstract idea exception and do not amount to significantly more.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶¶ [0090], [0157], [0206], [0232] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More

Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 3, 7, and 8, all recite “wherein” clauses that further limit the abstract idea and do not amount to significantly more. MPEP 2106.05(f). 
Dependent Claims 4, 5, and 6, recites displaying information of a particular type in response to an instruction from the user, which merely invokes a computer  in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Dependent Claim 9 recites “receiving . . . an approval from a user” under certain conditions, merely invokes a computer to in its ordinary capacity to receive data. MPEP 2106.05(f)(2).Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Conclusion 

Claims 1–11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Interpretation
Intended Use: The recitation of the intended use of the claimed invention does not serve to differentiate the claims from the prior art. MPEP 2103(I)(C) states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use. MPEP 2103(I)(C). Recitation so intended use are rampant throughout the claims. For example, Claim 5 recites “displaying a proportion designation object for designating proportions of the first account and the second account for a transaction of the transaction amount responding to an instruction for the transaction amount designation object from the user. The underlined portion is intended use. Not all examples identified.
Conditional Steps: Applicant’s claims recite conditional language in method claim 11 that may not need to be met or performed. Thus, these limitations do not differentiate the claims from the prior art for method claims. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016). See MPEP 2111.04; MPEP 2103(c), 2173.05(h). 
In Ex Parte Schulhauser, the Board held that a method contained “several steps [D, E, and F] [that] only need[ed] to be performed if certain conditions precedents [were] met.” Id. at 6. The Board reasoned that if the determining step (step C) is not reached for the method claim then the “remaining method steps” (steps D, E, and F) did not have to be performed. Id. at 9. Accordingly, it was not necessary for the patent examiner to show both paths of a conditional limitation for a method claim were anticipated or obvious over the prior art; merely one path. Id. The PTAB distinguished system claims reasoning "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Id. at 14.
Here, method claim 11 recites:
if a transaction amount that is smaller than a predetermined transaction amount is designated, displaying only a first display area associated with the first account; and

if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account.

These limitations are conditioned on a transaction amount being larger or smaller than a predetermined amount. Therefore, like the method steps of Ex Parte Schulhauser, it is not necessary show both paths of a conditional limitation are met or performed. Accordingly, these limitations do not differentiate the claims from the prior art for method claims. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016). See MPEP 2111.04; MPEP 2103(c), 2173.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7, and 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al. (U.S. Pat. Pub. No. 2018/0335928) [“Van Os”] in view of Kholodenko et al. (CA Pat. Pub. No. 2845212 A1) [“Kholodenko”]
	
Regarding Claim 1, Van Os discloses
A non-transitory computer-readable medium recording a program for an information processor to perform: 
(See at least ¶ [0007])
displaying a transaction amount designation object with a transaction amount upper limit of a transaction subject as an upper limit of a designation range
(See at least Fig. 8L where a transaction amount designation object of $28 is displayed (element 846) along with an account balance of $200 (element 858), which is the upper limit of the transaction.)
displaying a transaction amount responding to an instruction for the transaction amount designation object from a user; 
(See at least Fig. 8D, where a user performs a tap gesture on the transaction amount (designation object) to display the Fig. 8L interface which permits the user to enter and adjust the transaction amount.)
if a transaction amount that is smaller than a predetermined transaction amount is designated, displaying only a first display area associated with the first account; and
(See at least Fig. 24B, steps 2418, 2420, & 2422, where if a “determination that the requested resource amount is equal to or less than an amount of resources available via the first resource account:” (step 2418), “[d]isplay . . . an indication of the amount of resources available via the first resource account” (step 2420). “Forgo displaying a selectable representation of the second resource account.” (step 2422).
if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account. 
(See at least Fig. 24C, steps 2428 & 2430, where if a determination that the requested resource amount is greater than the amount of resources available via the first resource account:” (step 2428), “[d]isplay . . . the indication of the amount of resources available via the first resource account and the selectable representation of the second resource account.” (step 2430).)

	Van Os discloses “displaying a transaction amount designation object with a transaction amount upper limit of a transaction subject as an upper limit of a designation range.” However, Van Os does not disclose determining “the transaction amount upper limit . . . based on a balance of a first account and a balance of a second account.”

Kholodenko discloses
the transaction amount upper limit being determined based on a balance of a first account and a balance of a second account;
(See at least Abstract, where a “purchase power amount” is determined from leverageable assets from a first and second account. Fig. 3, step 340 and associated text ¶ [00113] (purchase power amounts determined from two account balances).
It would have been obvious to one of ordinary skill in the art at the time of filing to have determined the transaction amount upper limit using a balance of a first and second account as explained in Kholodenko, to the known invention of Van Os, with the motivation to “determine an aggregate or net amount of funds available to a user to purchase securities for their margin account in a timely manner - and to display such a 'purchase power amount' to a user - without using one or more computing devices.” Kholodenko, ¶ [0064]. 

Regarding Claim 2, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 and the predetermined transaction amount as explained above.
Van Os further discloses
wherein the predetermined transaction amount is set according to the balance of the first account.
(See at least Fig. 42K, element 4256, where the pooled account balance is $100 and set according to a single pooled account.)

Regarding Claim 3, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 and if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account as explained above.
Van Os further discloses
wherein in the step of, if a transaction amount that is larger than the predetermined transaction amount is designated, displaying both the first display area associated with the first account and a second display area associated with the second account, the first display area is fixedly displayed.
(See at least Fig. 23O, where the “payment account” indicating a balance of $20 is fixedly displayed.)

Regarding Claim 4, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 as explained above.
Kholodenko further discloses
displaying a price based on the transaction amount responding to an instruction for the transaction amount designation object from the user. 
(See at ¶ [00128], where a user logs into the trading platform to purchase securities. “[A] buying power check module 46 . . . review[s] the trade request (e.g. the current unit price and margin rate for the security, and the quantity of shares requested) to determine the margin required to support the position.” ¶ [00129].)

Regarding Claim 7, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 and the transaction amount upper limit determined based on the balance of the first account and the balance of the second account as explained above.
Kholodenko further discloses
wherein the transaction amount upper limit is determined based on the balance of the first account, the balance of the second account and a commission fee required when a transaction is performed.
(The purchase power is determined from leverageable assets from a first and second account. Fig. 3, step 340 and associated text ¶ [00113] (purchase power amounts determined from two account balances. Leveragable assets includes the account balances and the maintenance/margin requirement of 20%. ¶¶ [0007], [0050]. The margin require is interpreted as a commission fee that is not available to the user in their purchasing power.)

Regarding Claim 9, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 and if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user as explained above.
Van Os further discloses
if a transaction of the transaction amount responding to an instruction for the transaction amount designation object from the user is performed, receiving an instruction relating to an approval from the user.
(See at least Fig. 8D, where a user performs a tap gesture on the transaction amount (designation object) to display the Fig. 8L interface which permits the user to enter and adjust the transaction amount. Figs. 8U & 8V make payment to “John” when the user’s fingerprint is approved.)
  
Regarding Claims 10 and 11, the limitations are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Van Os and Kholodenko for the same rationale presented in Claim 1 supra.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kholodenko, as applied to Claims 1–4, 7, and 9–11 above, and further in view of Raja (U.S. Pat. Pub. No. 2016/0132867) [“Raja”]

Regarding Claim 5, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 as explained above.
Raja discloses
displaying a proportion designation object for designating proportions of the first account and the second account for a transaction of the transaction amount responding to an instruction for the transaction amount designation object from the user.  
(See at least Fig. 6 and associated text ¶ [0048], where a GUI displays two sliders, each slider associated with a separate payment account (i.e., two accounts). The slider permitting the user to allocate the purchase transaction amount as a percentage of each payment account. ¶ [0048].)
It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed a proportion designation object for allocating the payment transaction between two accounts in response to a user instruction as explained in Raja, to the known invention of Van Os, with the motivation to that “card account holders may find it desirable to split a purchase transaction between two or more of their accounts” and “retail establishments typically do not readily accommodate splitting of purchase transactions between payment card accounts.” Raja, ¶ [0002].

Regarding Claim 6, Van Os, Kholodenko, and Raja disclose
The non-transitory computer-readable medium according to claim 5 as explained above.
Van Os further discloses
displaying a transaction amount associated with the first account 
(See at least Fig. 23E, element 2368, which displays an account selection button that permits the user to select a default/preferred/primary payment account for purchases. ¶ [0743]. Fig. 23O displays the account balance of the primary payment account ($20) and the transaction amount ($28). Fig. 23O is displayed in response to the user selecting the “pay” button in Fig. 23N. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Kholodenko, as applied to Claims 1–4, 7, and 9–11 above, and further in view of Kemp II (U.S. Pat. Pub. No. 2002/0099644) [“Kemp II”]

Regarding Claim 8, Van Os and Kholodenko disclose
The non-transitory computer-readable medium according to claim 1 and if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user as explained above.
Kemp II discloses
wherein if a price of the transaction amount responding to an instruction for the transaction amount designation object from the user includes a fraction, 
(See at least Fig. 7B and associated text ¶ [0057] where the bid/ask price associated with a transaction amount is displayed with the price rounded up or down in a dynamic display. Prices include a fraction and are displayed in the static display (Fig. 7A) in price increments chosen by a trader. ¶¶ [0056], [0057]. Price increments are fractions. ¶ [0060]. The use of “at least one of” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed rounded up or down prices that contained fractions as explained in Kemp II, to the known invention of Van Os, with the motivation for “rapid placement of trade orders” which is a critical component to profiting in trading markets. Kemp II, ¶¶ [0002], [0006].  Approximately 80% of the time it takes to place a trade order is attributable to the time required for a trader to read and understand the prices displayed. Id. at ¶ [0008]. Rounding of prices provides a significant advantage to reducing this time and “may amount to millions of dollars annually.” Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694